DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 13-18, 20, and 22 is/are objected to because of the following informalities:
Claim 13, Ln. 2 recites “mouth piece” which should read “mouthpiece” for consistency with claim 1
Claim 14, Ln. 5 recites “the controller” which should read “the at least one controller” for consistency
Claim 16, Ln. 2 recites “mouth piece” which should read “mouthpiece” for consistency with claim 1
Claim 20, Ln. 4 appears to recite “1s” which should read “is”
Claim 22, Ln. 1 recites “wherein first portion” which should read “wherein the first portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 12-23, 25, 28-32, and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first indicator” in Ln. 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the at least one indicator” as elsewhere recited in the claim.
Claim 14 twice recites the limitation “a predefined time” in each of Ln. 4 & 7.  It is unclear whether the predefined times are intended as the same consideration of different considerations. It is suggested the limitations be amended to read “a first predefined time” and “a second predefined time” for clarity.
Claim 15 recites the limitation “an array of LED lights” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the prior array of LED lights in claim 14 or to an additional array of LED lights. For the purposes of examination the limitation will be interpreted as reading “the array of LED lights”.
Claim 17 recites the limitation “an array of LED lights” in Ln. 2 which deems the claim indefinite. It is unclear whether reference is intended to the prior array of LED lights in claim 16 or to an additional array of LED lights. For the purposes of examination the limitation will be interpreted as reading “the array of LED lights”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12, 25, 28, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costella et al. (U.S. Pub. 2018/0008790).
Regarding claim 1, Costella discloses a device (Fig. 4 #2; ¶0058) capable of nebulizer monitoring (¶0060) comprising; a first connector (Fig. 4 #20; ¶0060) capable of engaging a nebulizer mount (¶0060), a second connector (Fig. 4 where #4 connects to #2) adapted to engage a nebulizer mouthpiece (Fig. 4 #2), a conduit (#48; ¶¶0058, 0060-0062) having an inner surface forming a fluid connection between the first connector and second connector, a flow sensor (e.g. Figs. 5E, 14-15, 36; ¶¶0064, 0075-0076, 0148) disposed in the conduit and between the first connector and the second connector, and configured to measure a flow rate vector of fluid in the conduit (¶0148), and at least one indicator connected to the flow sensor (¶¶0063, 0090 – LEDs), at least one controller (Fig. 4 #60; ¶0063) connected to the flow sensor and the at least one indicator whereby at least one dimension of the at least one indicator changes as a 
Regarding claim 2, Costella discloses the at least one indicator includes at least one light source (¶0090).
Regarding claim 6, Costella discloses the at least one light source comprises at least two light emitting diodes (LEDs) (¶0090) and a change in the dimension of the at least one indicator includes a change in the state of at least one of the two LEDs (¶0090 – e.g. on vs. off).
Regarding claim 12, Costella discloses the flow sensor includes 
Regarding claim 25, Costella discloses an accelerometer (¶¶0079, 0104) connected to the at least one controller.
Regarding claim 28, Costella discloses a system capable of nebulizer use comprising; the nebulizer monitoring device according to claim 1 (see above), and a base station (e.g. Fig. 30 #62; ¶0102, see also Fig. 50) in wireless communication with the nebulizer monitoring device. It is noted that as no nebulizer is positively recited by the claim the recitation in the preamble of the device being for nebulizer use is given 
Regarding claim 34, Costella discloses the base station (Fig. 50 #62) includes a network interface such that the base station can transfer data to a remote computer system (Fig. 50 “remote server”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Kolb et al. (U.S. Pub. 2014/0352690).
Regarding claim 3, Costella fails to disclose the change in the dimension of the at least one indicator includes a change in intensity of light emitted from the at least one light source.
Kolb teaches an inhalation device and teaches changing intensity of light emitted from a light source in direct response to patient flow rate (Fig. 2; ¶¶0037, 0079-0080, 0105). Kolb teaches varying of LED intensity as providing the benefit of indicating to a user whether they are operating the device within a target flow range (¶¶0032, 0056, 0079-0080, 0105).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the change in the dimension of the at least one indicator includes a change in intensity of light emitted from the at least one light source in order to provide the benefit of indicating to a user whether they are operating the device within a target flow range in view of Kolb.
Regarding claim 4, Costella teaches the invention as modified above and Kolb as incorporated therein further teaches the at least one light source comprises a first light emitting diode (LED) and the change in intensity of light emitted by the first LED 
Regarding claim 5, Costella teaches the invention as modified above and further teaches the at least one indicator includes a second LED light having a different color than that of the first LED light (¶0090).
Costella as modified fails to explicitly teach the first light is illuminated when the measured fluid flow rate vector is in a first direction, and the second light is illuminated when the measured fluid flow rate vector is in a second direction.
However, Costella teaches the flow sensor can determine flow in both directions (¶0148) and thus one having ordinary skill in the art would have considered it prima facie obvious to use the LEDs taught by Costella to provide indicator feedback on both directions of flow, i.e. inhalation and exhalation. One having ordinary skill in the art would obviously have considered using the multiple LEDs taught by Costella (e.g. ¶0090) in order to individually provide that indicator feedback on directional flow. Note further that Costella expresses greater concern with expiratory flow based upon operation of the device as an OPEP device (¶0004) but the teaching of allowing aerosol delivery (¶0060) suggests combining the consideration of both expiratory flow and inspiratory flow, such as the inhalation flow detection schemes taught by Kolb (see claim 3 above).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Brisson et al. (U.S. Patent 4495944).
Regarding claim 7, Costella fails to disclose the at least one light source includes an array of LEDs that are illuminated in sequence such that the indicator is 
Brisson teaches an inhalation therapy apparatus (Fig. 1) and teaches a light source indicator (Fig. 3 #38) includes an array of lights (Fig. 3 #42) that are illuminated in sequence such that the indicator is perceived as a lengthening indicator and the perceived lengthening is a function of a measured flow rate vector (Col. 5, Ln. 21-49), and wherein a direction of lengthening indicates the vector direction of the measured flow rate vector (Fig. 3 moves upward #42 with stronger inhalation; Col. 5, Ln. 21-49). Brisson teaches an array of lengthening lights as providing the benefit of visually indicating to a patient how well they are progressing toward achieving a target flow level (Col. 5, Ln. 21-49).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the at least one light source includes an array of LEDs that are illuminated in sequence such that the indicator is perceived as a lengthening indicator and the perceived lengthening is a function of the measured flow rate vector, and wherein a direction of lengthening indicates the vector direction of the measured flow rate vector in order to provide the benefit of visually indicating to a patient how well they are progressing toward achieving a target flow level in view of Brisson.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Biswas et al. (U.S. Pub. 2016/0144141).
Regarding claim 13, Costella fails to disclose a humidity sensor disposed in or connected to the conduit between the nebulizer mount and the mouthpiece and configured to measure humidity in the conduit; whereby at least one dimension of the at least one indicator changes as a function of the measured flow rate vector and the measured humidity from the humidity sensor.
Biswas teaches an inhaler and teaches combining a humidity sensor with flow sensor readings to improve accuracy of detecting the patient’s flow through the inhaler (¶0066).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella a humidity sensor disposed in or connected to the conduit between the nebulizer mount and the mouthpiece and configured to measure humidity in the conduit in order to provide the benefit of improving accuracy of detection of the patient’s flow through the device in view of Biswas. With this incorporation it would then further be obvious that a changing of the indicator would be based on the measured humidity from the humidity sensor as Biswas teaches combining humidity sensor readings with flow sensor readings (¶0066).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Hebrank et al. (U.S. Pub. 2020/0276398).
Regarding claim 14, Costella fails to disclose a usage indicator including an array of light emitting diodes (LEDs) connected to the at least one controller, wherein the at least one controller is configured to: turn off all LEDs of the usage indicator at a 
Hebrank teaches an inhalation device (e.g. Fig. 1B) and teaches a usage indicator including an array of light emitting diodes (LEDs) (¶0228 – three red LEDs) connected to a controller (performing controls of ¶¶0203-0248), wherein the controller is configured to: turn off all LEDs of the usage indicator at a predefined time (¶0228 – time to perform pattern three times, ¶0205 indicates “OFF” includes lights); turn on one LED of the usage indicator in a predefined order (¶0228) after the controller receives a plurality of measured flow rates from a flow sensor for a predefined minimum time (¶¶0209-0210) followed by a measure of no flow rate vector by the flow sensor for a predefined time (¶0227). Hebrank teaches this LED indication as providing the benefit of signaling to a user that a dispensing operation has been completed but that the cap of the device has not yet been closed (¶¶0226-0228).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella a usage indicator including an array of light emitting diodes (LEDs) connected to the at least one controller, wherein the at least one controller is configured to: turn off all LEDs of the usage indicator at a predefined time; turn on one LED of the usage indicator in a predefined order after the at least one controller receives a plurality of measured flow rate vectors from the flow sensor for a predefined minimum time followed by a measure of no flow rate vector by the flow sensor for a predefined time in order to provide the .
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Samson et al. (U.S. Pub. 2016/0325058).
Regarding claim 19, Costella fails to disclose a temperature sensor configured to contact at least one lip of a user, when the device is in use for administering a medication to the user, and wherein the at least one controller is connected to the temperature sensor.
Samson discloses an inhaler (Fig. 3A) including a temperature sensor configured to contact at least one lip of a user (¶0093), when the inhaler is in use for administering a medication to the user, and wherein the a controller is connected to the temperature sensor (¶0093). Samson teaches a lip contacting temperature sensor as providing the benefit of sensing when the user has made direct physical contact with the inhaler (¶0093).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella a temperature sensor configured to contact at least one lip of a user, when the device is in use for administering a medication to the user, and wherein the at least one controller is connected to the temperature sensor in order to provide the benefit of sensing when the user has made direct physical contact with the device in view of Samson. It is noted that the claim does not preclude the mouthpiece of Costella being read as part of the device 
Regarding claim 20, Costella teaches the invention as modified above and Samson as incorporated therein further teaches the temperature sensor is disposed at a first end of the mouthpiece that is configured for insertion in the user's mouth, such that when the user inserts the mouthpiece into their mouth, the temperature sensor is positioned to measure a temperature of at least a portion of the user's lip (¶0093).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Stenzler et al. (U.S. Pub. 2019/0240428).
Regarding claim 29, Costella discloses the nebulizer monitoring device includes a battery (Fig. 4 #58; ¶0063) connected to the at least one controller.
Costella fails to disclose a charging circuit for charging said battery; and the base station includes a port configured to receive the nebulizer monitoring device and for charging of the nebulizer monitoring device.
Stenzler teaches a nebulizer (Fig. 2 #100) including a charging circuit for charging a battery (Fig. 3 #170; ¶0028); and a base station (Fig. 3 #190) includes a port (Fig. 3 upper opening of #190 receiving #100) configured to receive the nebulizer and for charging of the nebulizer (¶0028). While Stenzler is specifically charging a nebulizer at the charging base 190 one having ordinary skill in the art would recognize that other related components having a battery and electronic components could be similarly configured with a charging base to yield the predictable result of providing power to recharge the battery or allowing updating of firmware as taught by Stenzler (¶0028).
.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Stenzler et al. (U.S. Pub. 2019/0240428) and further in view of Scheck et al. (U.S. Pub. 2017/0027232).
Regarding claim 30, Costella fails to disclose the base station includes an induction coil and the nebulizer monitoring device includes an induction coil such that when the nebulizer monitoring devices is received by the base station, the base station inductively charges the nebulizer monitoring device.
Stenzler teaches a nebulizer (Fig. 2 #100) received by a base station (Fig. 3 #190), the base station charges the nebulizer (¶0028). While Stenzler is specifically charging a nebulizer at the charging base 190 one having ordinary skill in the art would recognize that other related components having a battery and electronic components could be similarly configured with a charging base to yield the predictable result of providing power to recharge the battery or allowing updating of firmware as taught by Stenzler (¶0028).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the 
Scheck teaches an inhalation device (Fig. 1) wherein charging means may be provided in the form of inductive charging (¶0092). Scheck teaches inductive charging as a recognized form in the art for effectively charging an electrical power supply, such as a battery (¶0092).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Costella the base station includes an induction coil and the nebulizer monitoring device includes an induction coil such that the base station inductively charges the nebulizer monitoring device as an obvious design choice recognized in the art for effectively charging an electrical power supply, such as a battery, in view of Scheck.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Stenzler et al. (U.S. Pub. 2019/0240428) and further in view of Monsees et al. (U.S. Pub. 2018/0317557).
Regarding claim 31, Costella fails to disclose the base station includes a plurality of pogo-pins and the nebulizer monitoring device includes a plurality of electric contact pads, such that when the nebulizer monitoring devices is received by the base station, at least two pogo-pins of the base station make contact with two contact pads of the nebulizer monitoring device and transfer electrical energy to the nebulizer monitoring device to charge the battery.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the nebulizer monitoring devices is received by the base station, the base station charges the nebulizer monitoring device in order to yield the predictable result of providing power to recharge the battery or allowing updating of firmware in view of Stenzler. It is noted that this incorporation fully replaces the reading of the base station in claim 28 above.
Monsees teaches an inhalation vaporizer device (e.g. Fig. 19) wherein charging means may be provided in the form of pins (Figs. 19 & 21-23; ¶¶0324, 0326-0328) which mate with a charging cradle (Fig. 22 #2301). Monsees teaches charging pins as a recognized form in the art for effectively charging an electrical power supply, such as a battery (¶¶0324, 0326-0328).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Costella the base station includes a plurality of pogo-pins and the nebulizer monitoring device includes a plurality of electric contact pads, such that when the nebulizer monitoring devices is received by the base station, at least two pogo-pins of the base station make .
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of “A few Android Phones that have Temperature Sensor” (retrieved from https://web.archive.org/web/20160926111008/
https://webcusp.com/a-few-android-phones-that-have-temperature-sensor with date 13 Sep 2016).
Regarding claim 32, Costella discloses the base station includes a controller (¶0063 – smartphones include a controller) configured to receive and store data.
Costella fails to disclose the base station includes at least one environmental monitoring sensor.
The non-patent literature “A few Android Phones that have Temperature Sensor” teaches that several common smartphones include an environmental temperature monitoring sensor (Pg. 3/8). Thus, one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious that use of a smartphone for mobile device 62 in Costella would obviously include an environmental temperature sensor as part of the smartphone.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated in Costella the base station includes at least one environmental monitoring sensor as common .
Allowable Subject Matter
Claims 15-18 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, neither Costella nor Hebrank teach or suggest the usage indicator is a visual indicator comprising the array of LED lights wherein each dose taken after a designated start time is indicated by a sequential illumination of an LED in the array, and the array is reset by turning off of all of the LEDs at a predefined time of day. Costella and Hebrank do not teach or suggest any consideration of usage being restricted to a certain time of day. It is noted that the usage indicator of claim 14 has not been recited as further defining the at least one indicator of claim 1 and is thus understood as in addition to the indicator recitation of claim 1.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 16, Costella fails to teach or suggest a humidity sensor disposed in or connected to the conduit between the nebulizer mount and the mouthpiece and configured to measure humidity in the conduit and transmit a measure 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 21, neither Costella nor Samson teach or suggest the second connector extends along a first axis and further comprising an arm extending along the first axis outside the conduit such that the arm extends along the mouthpiece when the mouthpiece is connected to the second connector; and wherein a first portion of the arm includes the temperature sensor, and a second portion of the arm is connected to the 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785